     Case 2:19-cv-00658-KJM-KJN Document 45 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GLENN O’CONNOR,                                    No. 2:19-cv-0658 KJM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

20   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 1, 2019, the magistrate judge filed findings and recommendations, which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF Nos. 39, 40.)

24   Plaintiff has filed objections to the findings and recommendations. (ECF No. 41.)

25          Plaintiff asserts prison officials moved him between correctional facilities in a deliberate

26   attempt to moot his claim for injunctive relief. Obj. at 5. He faults the magistrate judge for

27   failing to address the possibility that his need for an injunction mandating continuous electricity

28   for his CPAP machine is state-wide, as opposed to specific to Mule Creek State Prison. Plaintiff
                                                         1
     Case 2:19-cv-00658-KJM-KJN Document 45 Filed 09/08/20 Page 2 of 2

 1   has made out only a possibility, as opposed to a “reasonable expectation or demonstrated
 2   probability” that he will suffer the same deprivation of electricity for his CPAP elsewhere, let
 3   alone be moved back to Mule Creek. Murphy v. Hunt, 455 U.S. 478, 482 (1982).
 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 5   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 6   findings and recommendations to be supported by the record and by the proper analysis.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The findings and recommendations filed November 1, 2019 (ECF Nos. 39, 40) are
 9   adopted in full;
10          2. Plaintiff’s motion for injunctive relief (ECF No. 10) is denied as moot;
11          3. Defendants’ motion to dismiss (ECF No. 30) is granted; and
12          4. Defendants Brockenborough, Boyd, Holmes, Lizarraga, Manning and Weiss shall file a

13   response to plaintiff’s Eighth Amendment claim for damages raised in the amended complaint within

14   twenty-one days of service of this order.

15   DATED: September 7, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
